Filed 11/12/20 The Law Firm of Fox and Fox v. Arias CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  THE LAW FIRM OF FOX                                          B294270
  AND FOX,
                                                               (Los Angeles County
       Plaintiff and                                           Super. Ct. No. BC590351)
  Respondent,

            v.

  REBECCA ARIAS,

       Defendant and
  Appellant.



      APPEAL from a judgment of the Superior Court of Los
 Angeles County, Terry Green, Judge. Affirmed.
      Rebecca Arias, in pro. per., for Defendant and
 Appellant.
     The Law Firm of Fox and Fox, Frank O. Fox, for
Plaintiff and Respondent.
                 __________________________

      Defendant and appellant Rebecca Arias appeals the
August 1, 2018 judgment in favor of plaintiff and respondent
the Law Firm of Fox and Fox, a general partnership
composed of Frank O. Fox and Claire S. Fox (the Fox firm),
after a court trial.
      Rebecca’s1 briefing fails to demonstrate error through
coherent argument, including citation to the record and
supporting legal authority. Finding nothing in the briefs or
the record to support Rebecca’s request for reversal, we
affirm.

    FACTUAL AND PROCEDURAL BACKGROUND

      Anthony Arias had three daughters, Rebecca, Lupe
Kardoulias, and Antoinette Ovall. The family members have
been involved in a number of lawsuits, both before and after
Anthony’s death in 2010. To provide context to Rebecca’s
arguments in the current appeal, we take judicial notice of
the following nonpublished opinions issued by other
divisions of this court: Arias v. Kardoulias (Dec. 14, 2011,
B232363); Arias v. Kardoulias (Estate of Arias) (Dec. 21,

     1 Because different family members share the same
last name, we will refer to individuals by their first names
for ease of reference. No disrespect is intended.



                              2
2017, B264101); and Arias v. Kardoulias (Aug. 8, 2018,
B271724). (Evid. Code, § 452, subd. (d) [judicial notice may
be taken of court records Arias v. Kardoulias]; Evid. Code,
§ 459; Fink v. Shemtov (2010) 180 Cal. App. 4th 1160, 1171,
1173 [court may take judicial notice of prior unpublished
opinions in related appeals on its own motion].)

Labor case

      Rebecca filed a wage claim against Anthony for
housekeeping and personal care services, later amending her
claim to name Lupe. The Labor Commission made an award
for less than Rebecca’s original claim. Rebecca appealed
without counsel, and Division Three of this court affirmed in
2011, because the notice of appeal was filed one day too late.
(Arias v. Kardoulias, supra, B232363.)

Probate case

      After Anthony’s death, his three daughters fought over
administration of his estate. A number of separate actions
were consolidated into a single proceeding with the primary
issue being Anthony’s capacity in December 2009, when he
signed a will and grant deeds transferring three pieces of
real property. (Estate of Arias, supra, B264101.) Rebecca
hired the Fox firm to represent her in the proceeding,
signing an initial retainer agreement in July 2010 and a
subsequent agreement in November 2010. Antoinette also




                              3
hired the Fox firm, signing a retainer agreement in October
of 2010. The probate judge, Lesley C. Green, determined
that Anthony had the requisite capacity when he executed
the will and grant deeds at issue, that Rebecca failed to
overcome the presumption of capacity, and Rebecca and
Antoinette failed to prove undue influence. (Estate of Arias,
supra, B264101.)
      Rebecca appealed without counsel, and in December
2017, Division Three affirmed the probate court’s decision, in
part because the record on appeal was inadequate.

Real property case

      Rebecca sued Lupe, asserting various claims in
connection with the proceeds and sale of a parcel of real
property in Mexico. The trial court granted Lupe’s motion
for summary judgment, holding that each of Rebecca’s
claims were either time barred or barred by the doctrine of
res judicata because they had been litigated previously
during a 2008 case filed by Rebecca against Anthony and the
family’s trust. (Arias v. Kardoulias, supra, B271724.) In
August 2018, Division Three affirmed the trial court’s
decision, reasoning that Rebecca had failed to carry her
burden to affirmatively demonstrate error. (Ibid.)




                              4
Collection case – current appeal

       In 2015, the Fox firm sued Rebecca, Antoinette, and
Antoinette’s daughter Alyse2 for payment under the retainer
agreements in the probate case. Rebecca filed an answer, in
which she asserted that her only form of income was SSI and
she did not own the real property identified in the complaint.
After appearing in pro per at a case management conference
in December 2015, Rebecca failed to appear at subsequent
court conferences. The case was continued a number of
times until the July 9, 2018 trial date. On April 2, 2018,
Rebecca was served by mail with notice of the July 9, 2018
trial date. On July 6, 2018, the Fox firm dismissed Alyse
with prejudice.
       A court trial was held on July 9, 2018. The only parties
present for the trial were the Fox firm, represented by Frank
O. Fox, and Antoinette, appearing in propria persona.
Rebecca did not appear at trial. The court awarded the Fox
firm $15,158.00 and ordered the Fox firm to give notice and
submit a proposed judgment. On August 1, 2018, the court
entered judgment against Rebecca and Antoinette and in
favor of the Fox firm, for the amount awarded at trial.
According to the form judgment, Rebecca was properly
served with notice of trial and did not appear, and no party
requested a statement of decision.

     2 Alyse signed a retainer agreement with the Fox firm
in April 2013 for representation in a case filed against her by
Lupe’s son, George Kardoulias.



                              5
       Rebecca filed a notice of appeal on December 5, 2018.
On January 23, 2019, she filed a proposed settled
statement.3 According to the case summary, the Fox firm
filed objections to Rebecca’s proposed settled statement,
together with its own proposed settled statement on May 28,
2019. On August 23, 2019, Rebecca filed an “answer to set
aside/vacate judgment and settled statement hearing.”
Other than Rebecca’s proposed settled statement, none of the
other documents appear in the appellate record.4
       At a hearing on September 10, 2019, Judge Terry
Green considered both proposed settled statements, noting
that the Fox firm’s statement comported with his memory of
the proceedings, because the probate case had taken place in
his wife’s courtroom. His recollection was that on the trial
date, Antoinette was present and signed a settlement for a
reduced fee amount. Judge Green recalled that Rebecca did
not appear in court for trial or for many other court dates.
Rebecca offered documentation of multiple surgeries and
hospitalizations, noting that her sister and her sister’s

     3  Rebecca also filed three different versions of the form
titled Notice Designating Record on Appeal. The first was
filed on December 19, 2018, the second on January 23, 2019,
and the third on April 10, 2019.

     4 Both Rebecca and the Fox firm attached exhibits to
their briefs, but those exhibits did not include the Fox firm’s
proposed settled statement or objections, a motion to vacate
judgment, or an “answer to set aside/vacate judgment and
settled statement hearing.”



                               6
attorney knew she was in the hospital. Judge Green noted
that no one had notified the court, and there was no evidence
Rebecca had been incapacitated for a three-year period.
Judge Green gave Rebecca and Frank Fox an opportunity to
state on the record what they wanted the Court of Appeal to
know. Rebecca recounted that she met Frank (one of the two
general partners of the Fox firm) after he was recommended
by the Los Angeles Bar Association; she interviewed several
attorneys, and he told her he could take her will contest.
According to Rebecca, Frank knew she had no money, she
had to sell life insurance, he was aware of the actions her
sisters had taken against her, but he still wanted to
represent her sister. Frank stated that Rebecca and
Antoinette both signed conflict waivers and believed their
position in the probate case was stronger because they were
both attacking the same will as unfair. Rebecca responded
that Frank wanted to get 30 percent from each of them,
Frank told Rebecca he would drop the case unless Antoinette
joined, and Rebecca lacked sufficient funds to hire a new
attorney. The court ended the hearing by adopting the Fox
firm’s proposed settled statement and including as part of
the record “a package of documents, which includes
correspondence, the proposed settled statement from
[Frank], correspondence from [Rebecca].” The documents
mentioned do not appear in the record on appeal. The
September 10, 2019 minute order states that transcript of
the proceeding is to be deemed the settled statement, and
that the motion to vacate judgment is denied.




                             7
                        DISCUSSION

      In the portion of her opening brief labeled
“Conclusion,” Rebecca respectfully asks this court to reverse
the trial court’s judgment and to vacate an abstract filed at
the recorder’s office. Because nothing in the briefs or the
record demonstrates error on the part of the trial court, we
affirm the judgment.
      “Appealed judgments and orders are presumed correct,
and error must be affirmatively shown. (Denham v.
Superior Court (1970) 2 Cal. 3d 557, 564.)” (Randall v.
Mousseau (2016) 2 Cal. App. 5th 929, 935.) “‘In order to
demonstrate error, an appellant must supply the reviewing
court with some cogent argument supported by legal
analysis and citation to the record.’ [Citation.]” (United
Grand Corp. v. Malibu Hillbillies, LLC (2019) 36
Cal. App. 5th 142, 153 (United Grand).)
      Rebecca’s brief lacks headings for any points of
argument, and the arguments we are able to discern are not
supported by legal analysis and citations to the record. (Cal.
Rules of Court, rule 8.204(a)(1)(B) [party’s brief must “[s]tate
each point under a separate heading or subheading . . . and
support each point by argument and, if possible, by citation
of authority”].) The Fox firm’s respondent’s brief also lacks
any citations to the record or relevant legal authority.
      The appellate court will not take on the burden of
scouring the record to find support for the various factual
and legal claims made by either side. (Harshad & Nasir




                               8
Corp. v. Global Sign Systems, Inc. (2017) 14 Cal. App. 5th
523, 527, fn. 3.) Although we may exercise our discretion to
consider arguments for which we can discern a legal or
factual basis in the briefs, no such basis is apparent. “‘We
are not obliged to make other arguments for [appellant]
[citation], nor are we obliged to speculate about which issues
counsel intend to raise.’ [Citations.] We may and do
‘disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt.’ [Citation.]” (United Grand, supra, 36 Cal.App.5th at
p. 153.)
      As far as we can discern from her brief, most of
Rebecca’s arguments concern longstanding grievances she
has with Lupe and Antoinette, none of which are relevant to
the current case.
      To the extent Rebecca attempts to argue that the
retainer agreement between herself and the Fox firm was
invalid or unenforceable, or that her performance under the
contract is somehow excused based on her financial
situation, her claims are waived because she did not appear
at trial to raise those arguments in a timely manner. “‘“[A]
reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in
the trial court. [Citation.] The purpose of this rule is to
encourage parties to bring errors to the attention of the trial
court, so that they may be corrected.” [Citation.] The
critical point for preservation of claims on appeal is that the




                               9
asserted error must have been brought to the attention of
the trial court.’ [Citations.] ‘“It is unfair to the trial judge
and to the adverse party to take advantage of an alleged
error on appeal where it could easily have been corrected at
trial. [Citations.]” [Citation.]’ [Citation.]” (DiPirro v.
Bondo Corp. (2007) 153 Cal. App. 4th 150, 177–178.)
       To the extent Rebecca contends the judgment is invalid
because she did not receive notice of the trial date or had an
excuse for her failure to attend, the record on appeal does
not support her argument. At the settled statement hearing,
the trial court noted that over many months, Rebecca never
appeared at many of the pre-trial or trial hearings, never
informed the court of her inability to attend hearings, and
there was no evidence to support her position that she was
incapacitated for three-year period during which the case
had been pending.
       References in Rebecca’s briefing to lodestar attorney
fee adjustments do not demonstrate any error, because the
judgment was for damages only, and did not include an
award of attorney’s fees. (See Ketchum v. Moses (2001) 24
Cal. 4th 1122, 1131–1132 [describing process of calculating
attorney fee award using lodestar method].)
       Discerning no viable argument on appeal, we affirm
the judgment.




                              10
                      DISPOSITION

    The judgment is affirmed. Plaintiff and respondent the
Law Firm of Fox and Fox, a general partnership composed of
Frank O. Fox and Claire S. Fox, is awarded costs on appeal.



          MOOR, J.

     We concur:




          RUBIN, P. J.




          BAKER, J.




                            11